Citation Nr: 0028864
Decision Date: 08/30/00	Archive Date: 11/03/00
    
DOCKET NO.  94-44 939	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active duty from March 1989 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1995 decision by the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas.  The September 1995 decision continued a 10 percent evaluation for PTSD.  A November 1996 decision assigned a 30 percent evaluation for PTSD, effective June 13, 1995, the date the veteran reopened his claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appeal has been obtained.

2.  The veteran's PTSD is manifested by survival guilt, intrusive thoughts, nightmares, inability to function in and out of relationships, sleep disturbance, startle response, and isolation, such that his reliability, flexibility, and efficiency are impaired to an extent that he is demonstrably unable to retain employment.

3.  The veteran's PTSD is more favorably evaluated under the criteria in effect prior to November 7, 1996.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (in effect prior to November 7, 1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (effective from November 7, 1996) (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim is plausible and capable of substantiation and thus, well grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a well-grounded claim, VA must assist him in developing facts pertinent to that claim.  38 U.S.C.A. § 5107(a).  The veteran has been afforded multiple VA examinations and treatment records have been obtained.  The Board is satisfied that no further assistance to the veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

During the pendency of the veteran's appeal, the rating criteria for evaluating psychiatric disorders was changed, effective November 7, 1996.  See Rating Schedule.  Mental disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. § 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was held that when the law or regulations change after a claim has been filed, but before the appeal process had been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary did so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  Where compensation is awarded or increased pursuant to any act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g) (West 1991).  Therefore, in this case, the Board has evaluated the veteran's service-connected PTSD under the old criteria both prior to and from November 7, 1996, and under the new criteria as well from November 7, 1996, finding that his PTSD is more favorably evaluated under the old criteria.

The veteran has been awarded a 30 percent schedular evaluation.  In order for the veteran to be awarded a 70 percent schedular evaluation under Diagnostic Code 9411, in effective prior to November 7, 1996, his ability to establish and maintain effective or favorable relationships with people must be severely impaired and there must be severe impairment in the ability to obtain or retain employment.  To be awarded a 100 percent evaluation he must be totally isolated in the community, or exhibit total incapacitating psychoneurotic behavior equating to a profound retreat from mature behavior, or be demonstrably unable to obtain or retain employment.  He only need meet one of the criteria to be awarded a 100 percent evaluation.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The report of a May 1996 VA psychiatric examination reflects that the veteran was then employed as a cook working 40 to 50 hours per week.  His employment was of a 2-month duration.  The veteran reported that he was unable to sleep at night and that was why he obtained a job working at night.  He did not have any social life.  He had no friends.  He reported nightmares.  He had lost interest in all activities and did not do anything for fun.  On mental status examination he was extremely anxious and tremulous.  He exhibited fear, but indicated he did not know why he was afraid.  His concentration was disturbed when he was extremely anxious.  The diagnoses included PTSD, chronic, delayed, severe.  His global assessment functioning (GAF) was indicated to be 45.  The examiner indicated that the veteran was unable to keep a job for any length of time and his overall functioning was quite seriously impaired.

The report of an August 1997 VA psychiatric examination reflects that the veteran had been fired from his job as a cook in approximately July 1996.  He had taken a job with a petroleum company where he worked for almost one year and was promoted to the level of assistant manager, but he had been unable to handle that job.  He had desired to obtain training in computer science which he had been doing since the prior week and his work hours had been reduced to 4 per week.  The veteran was extremely nervous and anxious.  The diagnosis included PTSD, chronic, delayed, severe, and his GAF was indicted to be 61.  He was married and had a good relationship with his wife.  The examiner commented that the veteran's PTSD certainly interfered with his ability to establish and maintain intimate relationships and continued to affect him adversely in his occupational and social functioning.  He continued to have disturbed sleep and nightmares.  The examiner doubted whether the veteran could really maintain a higher level of functioning for any reasonable length of time.

The report of a September 1998 review of the veteran's claims file by a psychiatric examiner reflects that the veteran still had a lot of symptoms of PTSD including intrusive thoughts, nightmares, inability to function in and out of relationships, sleep disturbance, isolation, and startle response.  The diagnoses included severe PTSD and the current GAF was estimated to be 50.  The examiner commented that the veteran was unable to hang onto a job.

May 1999 VA treatment records, during a hospitalization, reflect that the veteran had worked in construction but apparently had been unemployed for quite some time.  He was pursuing a full time effort at a vocational technical school that he had started in January.  The veteran reported having flashbacks.  Insight and judgment were poor.  The diagnosis included PTSD and his GAF was indicated to be 35.

A November 1999 report of contact, relating to the veteran's vocational rehabilitation training, reflects that the veteran reported that he had stopped his training because his wife was expecting the birth of a child and he believed he needed to be making money by working regularly.  He had restarted his work with the petroleum company.  A March 2000 report of contact reflects the veteran's vocational rehabilitation case manager believed that the veteran's PTSD severely hindered his ability to think clearly and further believed that reemployment with the petroleum company would reaggravate the veteran's PTSD.  A subsequent March 2000 report of contact reflects that the veteran was still working with the petroleum company and could not remember if he had formally withdrawn from his vocational technical training classes.  It was indicated that the veteran continued to have severe problems with PTSD and seemed to be able to handle very little stress.  He indicated that he believed that he would be able to work the third shift and stay at home with the expected baby during the day.  The case manager was concerned and doubtful about the veteran's ability to handle the stress of caring for an infant.  It was subsequently determined that the veteran had not withdrawn from his vocational technical training classes and that further training was not indicated at that time given the veteran's mental health problems and family pressures.  

While the veteran has been intermittently employed during the course of his appeal, the examiners have consistently characterized PTSD as severe and have indicated that the veteran is unable to keep a job for any length of time or unable to maintain a job.  The Board concludes that, in light of the consistency of the competent medical evidence characterizing his PTSD as severe, a preponderance of the evidence supports a finding that the veteran's PTSD results in severe social and industrial inadaptability warranting at least a 70 percent evaluation.  Although the veteran has been intermittently employed and/or, received various training, the record indicates that the examiner's characterization that he would be unable to maintain employment for a reasonable length of time or be unable to maintain a job is consistent with what has actually occurred.  In this regard, the record reflects that the veteran has been fired from a job as a cook and been unable to handle stress at a petroleum company.  Further, he has terminated two different vocational training programs without completing those programs.

The Diagnostic and Statistical Manual of Mental Disorders 4th ed., (DSM-IV) reflects that a GAF score of 61 to 70 indicates mild symptoms with some difficulty in social or occupational function but generally functioning pretty well.  A GAF score of 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning such as conflicts with peers or co-workers.  A GAF of 41 to 50 indicates serious symptoms or any serious impairment in social or occupational functioning such as no friends, or unable to keep a job.  A GAF of 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas such as work with inability to work.

The record reflects that the veteran has been assigned GAF scores varying from 35 to 61.  However, even when the veteran was assigned a GAF score of 61, his PTSD was characterized as severe and the examiner doubted that the veteran could maintain a higher level of functioning for any reasonable length of time.  With consideration of the veteran's sporadic employment and recurring unemployment as well as competent medical evidence reflecting the belief that the veteran would be unable to retain employment, the Board concludes that the evidence is in equipoise with respect to whether or not the symptoms associated with the veteran's PTSD more nearly approximate the criteria of demonstrating that his PTSD causes him to be unable to retain employment.  Therefore, in resolving all doubt in the veteran's behalf, a 100 percent evaluation for PTSD is warranted on the basis that the veteran is unemployable due to his service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective prior to November 7, 1996); Johnson.


 ORDER

An increased rating of 100 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


		
	MILO H. HAWLEY
Acting Member, Board of Veterans' Appeals
  
